Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 1, 15-18, 22-25, 28 and 30-31 are all the claims.
2.	Claim 1 is amended, Claim 29 is canceled and new Claim 31 is added in the Response of 12/6/2021. The subject matter of new Claim 31 is germane to the elected and examined invention and is joined for examination.
3.	Claim 15-17 and 22-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/28/19.
4.	Claims 1, 18, 28 and 30-31 are all the claims under examination.
5.	This Office Action contains new grounds for objection and rejection. The Office Action is final.

Withdrawal of Rejections
Claim Rejections - 35 USC § 112, first paragraph
Written Description/ New Matter
6.	The rejection of Claims 1, 18 and 28-30 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is moot for canceled Claim 29 and withdrawn for the pending claims. 
	Applicants in having amended generic Claim 1 to delete the phrase “comprising a polypeptide sequence with a chain length of at least 4 residues” and to indicate by 

Written Description/ New Matter
7.	The rejection of Claims 1, 18 and 28-30 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is moot for the canceled claim(s) and withdrawn for the pending claims.
	Applicants have amended Claim 1(i)(b) and (c) to clarify that it is only the Fc constant region portions for each the sequences of SEQ ID NO: 2 and 4, respectively, that are being claimed in those elements. Accordingly, the VH and VL domains for each of SEQ ID NOS: 2 and 4 are specifically excluded from elements (i)(b) and (c) of Claim 1.

Claim Rejections - 35 USC § 112, second paragraph
8.	“b)” The rejection of Claims 1, 18 and 28-30 because it is not clear whether VL domains from both the VH/VL pair (i)(a)(1) or the scfv (i)(a)(2) antigen binding domains are what the “VL” domain refers to in the “wherein” clause of element (i) requiring that it is linked to the CL domain of (c) is withdrawn.
	Applicants have amended the claims to clarify that the VL domain of the scfv in the first portion does not bind to the CL constant region of element (i)(c).    

“d)” The rejection of Claims 1, 18 and 28-30 for the duplication in the phrase “at least 95% sequence identity” in (1)(i)(b) is withdrawn.



Rejections Maintained
Claim Rejections - 35 USC § 112, second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	The rejection of Claims 1, 18 and 28 
	“a)” The rejection of Claims 1, 18, 28 and 30-31 as being indefinite for a single armed- heavy chain antibody comprising a single heavy chain (b) to which is attached a single VH/VL domain or a scfv (a) and to which the VL domain is attached the single CL domain (c) in view of Applicants admission of record that the structures encompass fusion proteins of Figure 1, is maintained.
	Applicants allege amended Claim 1 to recite (i) two first proteins; (ii) two second proteins; and (iii) two third portions overcomes the rejection.
	Response to Arguments 
	a) The definition provided by the specification for a “fusion protein” of the instant preamble of Claims 1 and 31 is at p. 11, lines 14-21:

    PNG
    media_image1.png
    267
    769
    media_image1.png
    Greyscale

The ordinary artisan could reasonably conclude that the definition itself is vague and ambiguous in so far as to what all the polypeptide components are and how they are interrelated much less how they assemble as a whole to impart to a fusion protein. Applicants amendment of the claims to recite that the fusion construct as a whole comprises two each of elements (i)-(iii) is even more confusing where the meaning of any one polypeptide is unclear. 
b) Under the BRI standard, e.g., element 1(i)(a)(1) has innumerable interpretations for the target recognition moiety comprising a VH/VL from a human IgG1. 
In the broader case, the targeting moiety being a VH/VL domain pair could encompass antibodies or other structures to include non-antibody formats such as a mimetic (e.g., DARPins, affibodies, affitins, anticalins, avimers, kunitz domain peptides, adnectins, centyrins, Fynomers, IgNARs and monobodies), a super immunoglobulin protein, a scaffold protein, etc. The ordinary artisan cannot envisage what structures are intended for the element 1(i)(a) in the context of the fusion protein as instantly claimed.
In the more narrow case of the VH/VL comprising a Fab, it is not clear how this is related to element 1(i)(c) requiring in addition the presence of a CL light chain constant domain. Element (c) of the claims is not optional whereas the breadth and scope of element 1(i)(a)(i) includes examples of target recognition moieties that may already comprise a CL domain. If Applicants were to more clearly indicate what elements for each of (i)(a)-(c) comprise a polypeptide sequence or in fusion, it could assist in the interpretation of elements (ii)-(iii) and their relation as polypeptides to element (i)(a)-(c). If Applicants were describe the target recognition moiety (a)(1) by other than a VH and VL domain, then it would be clearer why a CL domain is required in the construct.
	The rejection is maintained.
                                                                                                                                  
	“c) “ The rejection of Claims 
Applicants have amended claim (i)(c) to recite “light chain constant region” and “CL light chain constant domain.” 
Applicants have amended the “wherein” clause between (i) and (ii) to recite “the N-terminus of CL domain of (i)(c).” The phrase is lacking in antecedent basis where there is no mention of a “CL domain” in the preceding parts of the claim.
Applicants have amended the final “wherein” clause under (iii) to recite “the C-terminus of the CL light chain constant domain of (i)(c). Here, (i)(c) contains reference to “a human IgG light chain constant region” and “the CL light chain constant domain of human IgG” which is unclear. 
The rejection is maintained.
New Grounds for Objection
Claim Objections
10.	Claim 1 is objected to because of the following informalities:  Claim 1 has been amended to recite “containing a protease cleavage site comprises…” that contains a grammatical error. The claim could be amended to “that comprises” or “comprising”.  Appropriate correction is required.

New Grounds for Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


11.	Claims 1, 18, 28 and 30-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a) Claims 1, 18, 28 and 30-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: from Applicants invitation to rely on Exhibit A filed with the Response of 12/6/2021, it is more than apparent that critical aspects of the fusion protein are missing from the claims. Whereas each of the structures depicts a CH1, CH2 and CH3, the association/dimerization of the heavy chain constant region polypeptides is mediated by a hinge region. Nowhere in the instant claim set is there even of mention a hinge. 
The specification teaches on p. 7: The phrase "antibody constant region" is defined as the domains comprising CH1, the hinge region, CH2, CH3,…”; Figure 10A-B describes the following “(scFv-CH1-hinge-CH2-CH3)”; and at p. 25 “The mature protein exists as a dimer based on the disulfide bridges in the hinge region of30 the antibody derivative”. 
b) Claims 1, 18, 28 and 30-31 are indefinite and ambiguous because of the wherein clause between (i)(c) and (ii). The claims require two each of (a)-(c). In the case where one polypeptide heavy chain is (VH-CH1-(hinge)-CH2-CH3) and the other polypeptide heavy chain is (VH-CH1-(hinge)-CH2-CH3), then two VL-CL chains are required as in the instant claims. However, in the case where one polypeptide heavy chain is (VH-CH1-(hinge)-CH2-CH3) and the other polypeptide heavy chain is (scfv-CH1-(hinge)-CH2-CH3), then only one VL-CL chain is required but, there is still the requirement of two CL. Therefore, it is unclear what purpose three antigen binding sites (VH/VL), scfv and single domain VL would serve much less whether there is even support for any such structure in the application. Exhibit A shows an abbreviated CL without an antigen binding domain, so explanation is required as to what the proviso is when the antigen binding domains are one of a VH/VL and the other for a scfv yet, the claims required two VH-CLs.
The claims are ambiguous for the instance when two VL-CL are not required for the fusion protein when one of the antigen binding domain does not require a VL-CL polypeptide.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description/ New Matter
12.	Claims 1, 18, 28 and 30-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claims 1, 18, 28 and 30 are amended to recite (ii) two third portions, each third portion comprising a cleavable linker containing a protease cleavage site comprises at least one of the amino acid sequences of SEQ ID NO: 30 and SEQ ID NO: 31,”.
	New Claim 30 recites (d) the cleavable linker comprises a polypeptide sequence of SEQ ID NO: 30 or SEQ ID NO: 31,”.
	Each of the recitations constitutes new matter in view of what is taught in the specification for the cleavable linker peptides. [0093 and 0295] teaching the following:

    PNG
    media_image2.png
    105
    718
    media_image2.png
    Greyscale
The ordinary artisan can only conclude that both sequences are present in a flexible cleavable linker of the invention.

Conclusion
13.	No claims are allowed.
14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LYNN A BRISTOL/Primary Examiner, Art Unit 1643